MacIntyre, J.
1. This case arose upon the petition of Glen Strange against G. A. Jewell and A. S. Bowen for damages, alleging false imprisonment, in that these defendants in error had by their wrongful action brought about the arrest and imprisonment of the plaintiff. In so far as the record shows, there was no reversible error in the action of the trial judge in excluding the testimony objected to by the defendant in error.
2. The entire question in this case hinges upon the evidence and it must be held that the evidence wholly failed to support the allegations in the petition and to connect in any way the defendants in error with the arrest and subsequent imprisonment of the plaintiff. The court did not err in granting a nonsuit and did not err in refusing to “sanction” the motion to reinstate the case and to vacate and set aside the order granting the nonsuit. Judgment affirmed.

Broyles, C. J., and Guerry, J., concur.